
	
		II
		110th CONGRESS
		2d Session
		S. 3719
		IN THE SENATE OF THE UNITED STATES
		
			December 8
			 (legislative day, November 20), 2008
			Ms. Snowe (for herself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  minimum required pension distribution rules for 2008, 2009, and
		  2010.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Account Distribution
			 Improvement Act of 2008.
		2.Temporary waiver of
			 required minimum distribution rules for certain retirement plans and
			 accounts
			(a)In
			 generalSection 401(a)(9) of the Internal Revenue Code of 1986
			 (relating to required distributions) is amended by adding at the end the
			 following new subparagraph:
				
					(H)Temporary
				waiver of minimum required distribution
						(i)In
				generalThe requirements of this paragraph shall not apply in
				calendar year 2008, 2009, or 2010 to—
							(I)a defined
				contribution plan which is described in this subsection or in section 403(a) or
				403(b),
							(II)a defined
				contribution plan which is an eligible deferred compensation plan described in
				section 457(b) but only if such plan is maintained by an employer described in
				section 457(e)(1)(A), or
							(III)an individual
				retirement plan.
							(ii)Plans only to
				make elective distributionsA trust forming part of a plan shall
				not constitute a qualified trust under this subsection unless the plan provides
				that it will not make a payment or distribution during calendar year 2009 or
				2010 which would otherwise be made to meet the requirements of this paragraph
				unless the employee or beneficiary elects to have such payment or distribution
				made. This clause shall not apply to an employee or beneficiary who is
				receiving, after the annuity starting date, distributions under the plan
				through an annuity contract issued by a company licensed to do business as an
				insurance company under the laws of any State.
						(iii)ElectionAn
				election under clause (ii) shall be made at such time and in such manner as the
				Secretary may prescribe. The Secretary may permit an employer to offer only 1
				election that applies to 2009 and 2010 or may require employers to offer
				separate elections for each calendar year.
						(iv)Individual
				retirement plans exempt from elective distribution requirementIn
				the case of an individual retirement account or annuity described in section
				408, this subparagraph shall be applied without regard to clauses (ii) and
				(iii).
						(v)Special rules
				regarding waiver periodFor purposes of this paragraph—
							(I)the required
				beginning date with respect to any individual shall be determined without
				regard to this subparagraph for purposes of applying this paragraph to calendar
				years after 2010, and
							(II)if clause (ii)
				of subparagraph (B) applies to such individual, the 5-year period described in
				such clause shall be determined without regard to calendar years 2008, 2009, or
				2010.
							.
			(b)Eligible
			 rollover distributionsSection 402(c)(4) of the Internal Revenue
			 Code of 1986 (defining eligible rollover distribution) is amended by adding at
			 the end the following new flush sentence:
				
					If all or
				any portion of a distribution during 2008, 2009, or 2010 is treated as an
				eligible rollover distribution but would not be so treated if the minimum
				distribution requirements under section 401(a)(9) had applied during such
				calendar year, such distribution shall not be treated as an eligible rollover
				distribution for purposes of section 401(a)(31) or 3405(c) or subsection (f) of
				this
				section.
			(c)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
				(2)Recontributions
			 of distributions in 2008 or early 2009
					(A)In
			 generalIf a person receives 1 or more eligible distributions,
			 the person may, on or before July 1, 2009, make one or more contributions (in
			 an aggregate amount not exceeding all eligible distributions) to an eligible
			 retirement plan and to which a rollover contribution of such distribution could
			 be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of
			 the Internal Revenue Code of 1986, as the case may be. For purposes of the
			 preceding sentence, rules similar to the rules of clauses (ii) and (iii) of
			 section 402(c)(11)(A) of such Code shall apply in the case of a beneficiary who
			 is not the surviving spouse of the employee or of the owner of the individual
			 retirement plan.
					(B)Eligible
			 distributionFor purposes of this paragraph—
						(i)In
			 generalExcept as provided in clause (ii), the term
			 eligible distribution means an applicable distribution to a person
			 from an individual account or annuity—
							(I)under a plan
			 which is described in clause (iv), and
							(II)from which a
			 distribution would, but for the application of section 401(a)(9)(H) of such
			 Code, have been required to have been made to the individual for 2008 or 2009,
			 whichever is applicable, in order to satisfy the requirements of sections
			 401(a)(9), 404(a)(2), 403(b)(10), 408(a)(6), 408(b)(3), and 457(d)(2) of such
			 Code.
							(ii)Eligible
			 distributions limited to required distributionsThe aggregate
			 amount of applicable distributions which may be treated as eligible
			 distributions for purposes of this paragraph shall not exceed—
							(I)for purposes of
			 applying subparagraph (A) to distributions made in 2008, the amount which
			 would, but for the application of section 401(a)(9)(H) of such Code, have been
			 required to have been made to the individual in order to satisfy the
			 requirements of sections 401(a)(9), 404(a)(2), 403(b)(10), 408(a)(6),
			 408(b)(3), and 457(d)(2) of such Code for 2008, and
							(II)for purposes of
			 applying subparagraph (A) to distributions made in 2009, the sum of the amount
			 which would, but for the application of such section 401(a)(9)(H), have been
			 required to have been made to the individual in order to satisfy such
			 requirements for 2009, plus the excess (if any) of the amount described in
			 subclause (I) which may be distributed in 2009 to meet such requirements for
			 2008 over the portion of such amount taken into account under subclause (I) for
			 distributions made in 2008.
							(iii)Applicable
			 distribution
							(I)In
			 generalThe term applicable distribution means a
			 payment or distribution which is made during the period beginning on January 1,
			 2008, and ending on June 30, 2009.
							(II)Exception for
			 minimum required distributions for other yearsSuch term shall
			 not include a payment or distribution which is required to be made in order to
			 satisfy the requirements of section 401(a)(9), 404(a)(2), 403(b)(10),
			 408(a)(6), 408(b)(3), or 457(d)(2) of such Code for a calendar year other than
			 2008 or 2009.
							(III)Exception for
			 payments in a seriesIn the case of any plan described in clause
			 (iv)(I), such term shall not include any payment or distribution made in 2009
			 which is a payment or distribution described in section 402(c)(4)(A).
							(iv)Plans
			 describedA plan is described in this clause if the plan
			 is—
							(I)a
			 defined contribution plan (within the meaning of section 414(i) of such Code)
			 which is described in section 401, 403(a), or 403(b) of such Code or which is
			 an eligible deferred compensation plan described in section 457(b) of such Code
			 maintained by an eligible employer described in section 457(e)(1)(A) of such
			 Code, or
							(II)an individual
			 retirement plan (as defined in section 7701(a)(37) of such Code).
							(C)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to
			 subparagraph (A) with respect to a payment or distribution from a plan other
			 than an individual retirement plan, then the taxpayer shall, to the extent of
			 the amount of the contribution, be treated as having received the payment or
			 distribution in an eligible rollover distribution (as defined in section
			 402(c)(4) of such Code) and as having transferred the amount to the plan in a
			 direct trustee to trustee transfer.
					(D)Treatment of
			 repayments for distributions from IRAsFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made pursuant to subparagraph (A) with respect to
			 a payment or distribution from an individual retirement plan (as defined by
			 section 7701(a)(37) of such Code), then, to the extent of the amount of the
			 contribution, such payments or distributions shall be treated as a distribution
			 that satisfies subparagraphs (A) and (B) of section 408(d)(3) of such Code and
			 as having been transferred to the individual retirement plan in a direct
			 trustee to trustee transfer.
					(3)Provisions
			 relating to plan or contract amendments
					(A)In
			 generalIf this paragraph applies to any pension plan or contract
			 amendment, such pension plan or contract shall be treated as being operated in
			 accordance with the terms of the plan during the period described in
			 subparagraph (B)(ii)(I).
					(B)Amendments to
			 which paragraph applies
						(i)In
			 generalThis paragraph shall apply to any amendment to any
			 pension plan or annuity contract which—
							(I)is made by
			 pursuant to the amendments made by this section, and
							(II)is made on or
			 before the last day of the first plan year beginning on or after January 1,
			 2011.
							In the case of
			 a governmental plan, subclause (II) shall be applied by substituting
			 2012 for 2011.(ii)ConditionsThis
			 paragraph shall not apply to any amendment unless—
							(I)during the period
			 beginning on January 1, 2009, and ending on December 31, 2010 (or, if earlier,
			 the date the plan or contract amendment is adopted), the plan or contract is
			 operated as if such plan or contract amendment were in effect; and
							(II)such plan or
			 contract amendment applies retroactively for such period.
							
